Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the response filed June 9, 2021 on pages 13-14 with respect to the amended claim 1 and the Nishino reference are persuasive.  The Examiner agrees that Nishino does not expressly disclose or make obvious generating the first and second data in the same examination and concurrently, inter alia:
one or more one or more processors comprising hardware, wherein the one or more processors are configured to: 
generate a third instruction information instructing whether or not to generate an image synchronization signal for the image sensor after the first time, based on: 
the first instruction information for the first time; the second instruction information for the first time; and any one of the first instruction information for the second time, the 
Since the Examiner did not find any other prior art reference that explicitly disclose or fairly suggest, alone or in combination, the combination of elements as now set forth in claim 1 is allowable over the prior art of record.  Since new independent claims 14 and 20 recite at least substantially similar limitations as in claim 1, these claims are allowable over the prior art of record for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795